Citation Nr: 0408738	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-03 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether there was clear and unmistakable error in the 
assignment of a 10 percent initial evaluation for a service-
connected gunshot wound, scar of medial aspect of the left 
thigh, with muscle involvement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from February 1955 to February 
1958.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  By a rating 
decision prepared in October 2001 and issued in December 
2001, the RO determined that there was clear and unmistakable 
error (CUE) in the assignment of an initial noncompensable 
evaluation for a gunshot wound, left leg, scar of medial 
aspect of left thigh with muscle involvement, Muscle Group 
(MG) XV, and revised the December 1960 rating decision to 
reflect entitlement to a 10 percent evaluation for that 
disability.  The veteran disagreed with the 10 percent 
initial evaluation assigned effective March 23, 1960, and, 
after a statement of the case was issued in March 2002, the 
veteran's timely substantive appeal for an effective date 
prior to July 15, 1999, for an initial evaluation of 20 
percent for a service-connected gunshot wound, scar of medial 
aspect of the left thigh, with muscle involvement, was 
received.  

After reviewing the contentions and evidence of record, in 
the context of the applicable law and precedent, including 
opinions of the United States Court of Appeals for Veterans 
Claims (CAVC), the Board finds that the issue on appeal is 
more accurately stated as reflected on the title page of this 
decision.


FINDINGS OF FACT

1.  The evidence and record at the time of a December 1960 
rating decision reflect that the veteran sustained a gunshot 
wound to the left leg which resulted in penetration of the 
thigh and required removal of the projectile which caused the 
injury.  

2.  Diagnostic Code 5315, and the provisions describing the 
four grades of muscle injury, as in effect in 1960, specified 
that a through-and-through or deep penetrating muscle injury 
was, at a minimum, moderately disabling, so as to warrant a 
10 percent evaluation.  


3.  The December 1960 rating decision, as corrected, properly 
applied the law and regulations at the time and was based on 
all the evidence available in 1960.


CONCLUSION OF LAW

There was no CUE in the assignment, effective March 23, 1960, 
of a 10 percent initial evaluation for service-connected 
gunshot wound, left thigh.  38 C.F.R. § 3.105 (2003); 
Veterans Administration, Schedule for Rating Disabilities 
(1945 ed.) (as in effect June 25, 1960) Paras. 8-18, 
Diagnostic Codes 5313-5316.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a December 1960 rating decision, the RO awarded the 
veteran service connection for a scar, left thigh, involving 
MG XV, and evaluated that disability as noncompensable.  
However, as the veteran had several noncompensable 
disabilities, a 10 percent evaluation was awarded.  In July 
1999, the veteran sought an evaluation in excess of 10 
percent for his service-connected disabilities.  By a rating 
decision issued in November 1999, an increased, 20 percent 
evaluation was assigned for MG XV disability, effective July 
15, 1999.

By a rating decision prepared in October 2001 and issued in 
December 2001, the RO determined that a December 1960 rating 
decision which assigned a noncompensable evaluation for a 
gunshot wound of the left thigh, MG XV, was clearly and 
unmistakably erroneous.  The RO revised the 1960 award to 
assign a 10 percent evaluation for the left thigh injury, 
effective March 23, 1960.

The veteran contends that the 10 percent evaluation assigned 
from March 1960 is not the correct evaluation.  In 
particular, the veteran contends that the RO should have 
awarded a 20 percent evaluation for the left thigh disability 
from March 1960.  The veteran and the RO characterized this 
claim as a claim of entitlement to an effective date prior to 
July 15, 1999, for a 20 percent evaluation for the left thigh 
gunshot wound disability.  However, the rating determination 
being challenged is the revision of the December 1960 rating 
decision.  The rating assigned effective in March 1960, as 
revised, is final.  See, e.g., VAOPGCPREC 6-02 (2002) 
(holding that service connection granted by January 2001 RO 
decision but effective in 1955 was considered in effect for 
more than 10 years and was a protected rating under 38 C.F.R. 
§ 3.957).  As such, the legal issue is whether there was 
clear and unmistakable error in the assignment of a 10 
percent initial evaluation for left thigh disability.  

Applicable regulations provide that previous determinations 
which are final and binding, including decisions concerning 
disability evaluations, will be accepted as correct in the 
absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2003).  

The Court, in precedent opinions, has held that the Veterans 
Claims Assistance Act of 2000 (VCAA) does not apply to claims 
of clear and unmistakable error in prior Board decisions or 
in prior rating decisions.  See Parker v. Principi, 15 Vet. 
App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001).  In particular, the Court held that a request 
for revision of a previous decision on the basis of CUE is 
not an application or claim for any benefit under the laws 
administered by the Secretary for purposes of chapter 51 of 
title 38.  See Disabled American Veterans v. Gober, 234 F.3d 
682 (Fed. Cir. 2000).  The Court determined that a 
"claimant," as defined by the provision of the VCAA codified 
at 38 U.S.C.A. § 5100, includes a person applying for or 
seeking benefits under part II or III of title 38, but cannot 
encompass a person seeking a revision of a final decision 
based upon CUE under 38 U.S.C.A. §§ 5109A and 7111.  
Therefore, further discussion by the Board of VA's compliance 
with the VCAA in the development in this case is not 
required.  As noted, the veteran and the RO have 
characterized the issue as a claim for an earlier effective 
date for entitlement to a 20 percent evaluation.  That 
characterization does not result in VCAA applicability, 
however, since the legal issue is whether there is CUE in the 
December 1960 assignment of a 10 percent evaluation.  

The record establishes that the veteran understood that legal 
analysis applicable to CUE claims would be considered.  When 
the veteran submitted the September 2000 claim underlying 
this appeal, that request was entitled, "REQUEST FOR 
CORRECTIVE ACTION BASED ON CLEAR AND UNMISTAKABLE ERROR."  
In April 2001, the veteran's representative reiterated that 
the veteran's CUE claim had not been addressed.  

The rating decision prepared in October 2001 addressed the 
issue, "Whether there is clear and unmistakable error in 
rating decision of December 7, 1960."  That rating decision 
discussed the conclusion that there was error.  The December 
2001 cover letter to that decision discussed the conclusion 
that there was clear and unmistakable error.  Following the 
veteran's contention that the rating decision issued in 
December 2001 erred in not assigning a 20 percent evaluation 
for the left thigh injury, instead of the 10 percent 
evaluation assigned effective in March 1960, the March 2002 
statement of the case (SOC) advised the veteran of 38 C.F.R. 
§§ 3.104 and 3.105, the regulations governing CUE claims.  
That SOC advised the veteran of the prior versions of the 
applicable regulations, that is, the regulations in effect in 
1960, since the regulations in effect at the time of the 
decision being revised are the regulations applicable where 
there is an analysis of CUE.  The statement submitted by the 
veteran's representative in April 2002, following issuance of 
the SOC, discussed the RO's CUE analysis.  The veteran has 
been notified of the applicable legal analysis and 
regulations.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim, and finds that there is no 
prejudice to him by appellate consideration of the claim at 
this time without a prior remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); De la Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A determination that there was CUE in a prior decision 
requires a finding that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Moreover, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).

A claimant may establish CUE by showing either that the 
correct facts, as they were known at the time, were not 
before the adjudicator, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  However, 
the claimant must assert more than a mere disagreement as to 
how the facts were weighed or evaluated.  Eddy v. Brown, 9 
Vet. App. 52 (1996); Luallen v. Brown, 8 Vet. App. 92 (1995).

If a claimant wishes to reasonably raise a claim of clear and 
unmistakable error, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that, if true, would be clear and unmistakable error on 
its face, persuasive reasons must be given as to why one 
would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the alleged error.  Bustos 
v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999); Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).

The Board has considered whether the regulations in effect in 
1960 were correctly applied.  The evaluation of a disability 
was governed in 1960 by the 1945 Schedule of Disability 
Ratings, as revised by ten extensions to that schedule issued 
from 1947 to 1956, and as revised by four transmittal sheets 
issued from July 1957 to June 1960.  Veterans Administration, 
Schedule of Disability Ratings (Rating Schedule) (1945 ed.); 
"Extension 4, Schedule for Rating Disabilities, 1945 
Edition" (Aug. 23, 1948); "Transmittal Sheet 1, Schedule 
for Rating Disabilities, 1945" (July 15, 1957); 
"Transmittal Sheet 4, Schedule for Rating Disabilities" 
(June 25, 1960).  The Rating Schedule had not yet been 
incorporated into the Code of Federal Regulations, although 
it had the force of law based on incorporation by reference 
in the laws governing veterans' benefits.  Veterans 
Regulation (Vet. Reg.) 3(a) (Exec. Ord. No. 6156, June 6, 
1933), reprinted in 38 U.S.C.A. § 739, ch. 12A (1956); see 
title 38, Code of Federal Regulations (1960).

As in effect in 1960, the Rating Schedule, at Paragraph 15, 
specified that the muscles, for purposes of evaluating muscle 
injuries, would be divided into 23 groups in 8 anatomic 
regions, with 3 anatomic groups for the thigh.  Cf. 38 C.F.R. 
§ 4.55(b) (2003).  Under Paragraph 15, four grades of 
disabilities due to muscle injuries were recognized, slight, 
moderate, moderately severe, and severe.  Cf. 38 C.F.R. 
§ 4.56 (2003).

Paragraph 14 provided that severe muscle injuries were 
manifested by symptoms such as rapid fatigue after moderate 
use of the affected muscles, inability to make movements with 
the same strength as prior to the injury, pain and fatigue-
pain, uncertainty in movement.  Paragraph 17 further 
described the factors to be considered in evaluating 
disabilities residual to wounds involving muscle groups due 
to gunshot or other trauma.  A simple wound without 
debridement, infections, or effects of laceration warranted a 
finding of slight, or noncompensable, disability.  Moderate 
disability was present where there was a through and through 
or deep penetrating wound of relatively short track by a 
single bullet or small shell, absent explosive effects of 
high velocity missiles and residuals of debridement or 
prolonged infection, with fatigue and fatigue-pain after 
moderate use, moderate loss of deep fascia or loss of muscle 
substance, loss of muscle tone, and definite weakness.  Cf., 
id. 

Moderately severe disability was present where there was a 
through and through or deep penetrating wound with 
debridement or with prolonged infection or sloughing of soft 
part, with a showing of hospitalization for a prolonged 
period for a wound of a severe grade, record of constant 
complaints of cardinal symptoms of muscle wounds, and 
evidence of unemployability due to inability to keep up with 
productions standards.  Cf., id.

Extension 4 to the Rating Schedule, issued in 1948, an 
introductory note to the diagnostic codes for evaluating 
muscle injuries, beginning at Diagnostic Code 5301, provided 
that a history of compound comminuted fracture and definite 
muscle or tendon damage, except at such areas as the wrist or 
over the tibia, where muscle damage might be minimal or 
damage to tendons repaired by suture, would establish 
entitlement to a rating of severe grade of injury.

Paragraph 10 specified that a description of a wound in terms 
of superficial scars was insufficient, and that the whole 
track of a muscle should be envisaged, and the military 
records made at the time of the original injury should be 
consulted and considered.  

As in effect in 1960, Diagnostic Code 5315 provided that 
injury to Group XV, mesial thigh group, consisting of the 
adductor longus, abductor brevis, adductor magnus, and 
gracilis muscles, warranted a noncompensable evaluation with 
slight disability, a 10 percent evaluation with moderate 
injury, a 20 percent evaluation with moderately severe 
injury, and a 30 percent evaluation for severe injury.  

The evidence at the time of the December 1960 rating decision 
consisted of the veteran's service medical records, the 
veteran's April 1960 application for veterans' benefits, and 
the report of VA examination conducted in August 1960.  The 
veteran indicated that he did not receive any post-service 
treatment prior to the 1960 VA examination, so the records 
associated with the claims file included all the available 
records.  

The veteran's service medical records include records of the 
veteran's December 1956 and January 1957 treatment at Brooke 
Army Medical Center for a gunshot wound.  The clinical 
evidence discloses that there were wounds of entry and exit 
on the penis and scrotum and a wound of entry on the left 
thigh.  A December 1956 operative report reflects that 
surgical dissection was carried down to the deep fascia, 
where debridement of nonviable muscle was performed.  The 
adductor muscles were split in the direction of their fibers 
and the bullet was found to have penetrated deep into the 
muscle substance of the abductor magnus.  The clinical 
records reflect that a line of duty determination was made 
and that the wound was considered to have been in line of 
duty.  The veteran was discharged in early January following 
a 9-day hospitalization.  Service separation examination 
conducted in February 1958 noted a scar on the left leg.  The 
physician's summary discloses that the veteran reported that 
his left leg was slightly weaker than his right.  

VA examination conducted in August 1960 disclosed, in 
pertinent part, that the veteran had sustained a gunshot 
wound of the left leg.  The veteran complained of weakness in 
the left leg and some tightness at the site of the gunshot 
wound scar.  The veteran's carriage, posture, and gait were 
described as normal.  On the medial aspect of the left thigh, 
there was a transverse scar approximately four inches in 
length.  The scar was well-healed, non-adherent, non-tender, 
and with a moderate defect in the center, thought to 
represent possible loss or separation of subcutaneous fat.  
The examiner indicated that the scar was overlying the 
adductor muscle group which appeared to be intact and 
functioning physiologically.  The remaining examination of 
the left lower extremity was negative.  The examiner 
concluded that there was a scar, medial aspect, skin of left 
thigh, well healed, non-tender, with no loss of underlying 
muscle substance.  

On VA examination conducted in September 1999, the veteran 
complained of pain in the left hip, left thigh, and left knee 
when walking.  He complained of pain at the area of the scar 
on the left thigh.  The veteran walked with a limp in the 
left leg.  He was unable to squat or stand on the left leg 
due to pain.  There was tenderness on palpation of the left 
thigh wound and scar.  The examiner concluded that the muscle 
involvement was symptomatic on long weight bearing and 
walking.  The RO assigned a 20 percent evaluation, effective 
from July 1999.

The veteran's primary contention as to error in the rating 
decision is that a 20 percent evaluation for the left thigh 
muscle injury should have been assigned from March 1960 
rather than a 10 percent evaluation.  However, the governing 
regulations required the RO to consider, in making its 2001 
determination as to whether the December 1960 rating decision 
was in error, only the evidence of record at the time of the 
1960 determination.  The medical evidence available in 1960 
showed that the veteran's gait was normal.  The veteran did 
not report pain when he walked.  The examiner who conducted 
examination of the left thigh stated that the scar area was 
non-tender on palpation.  There was no indication of knee or 
hip pain or limitation of motion.  The evidence of record did 
not reflect that the veteran complained of pain on walking or 
at the scar site, although he did complain of tightness.  

The service medical records clearly reflected that the 
veteran had a penetrating gunshot wound of the left thigh 
adductor muscles, not a through and through gunshot wound.  
The evidence of record established that the veteran's left 
thigh, Muscle Group XV, was penetrated by the bullet and that 
debridement was required.  However, there was no bone 
fracture, no infection, a brief hospitalization, and a 
relatively small, 4-inch, well-healed scar, with little 
apparent loss of tissue.  

As such, the evidence of record in 1960 clearly established 
that the non-compensable evaluation assigned did not conform 
to the regulations in effect at that time, and was not 
consistent with the findings in the service medical records.  
Based solely on the evidence of record in 1960, the RO, in 
2001, determined that the veteran sustained a moderate muscle 
injury to MG XV, warranting a 10 percent initial evaluation 
from the date of claim, March 23, 1960.  

The evidence of record at the time of the 1960 rating 
decision, as corrected, is certainly consistent with the 
definition of a moderate muscle injury as in effect at that 
time.  The Board finds that the governing regulations were 
properly identified and were correctly applied.  38 C.F.R. § 
3.105.  

The Court has not identified any other standard of review 
which might be applied to the rating decision at issue other 
than the definition of CUE at 38 C.F.R. § 3.105.  Pierce v. 
Principi, 240 F.3d 1348 (Fed. Cir. 2001); Disabled American 
Veterans, et al, v. Gober, 234 F.3d 682 (Fed. Cir. 2000); 
Bustos, supra; Russell, supra; Fugo, supra.  The Board agrees 
with the RO's conclusion that there was no CUE in the 
assignment of a 10 percent evaluation, effective March 23, 
1960, for a gunshot wound to MG XV.  The veteran's contention 
that a 20 percent evaluation should have been assigned is 
essentially a disagreement with how the RO weighed the facts 
available in 1960, or a disagreement with the RO's failure to 
use facts known in 1999 when making the 1960 decision.  

A disagreement with the facts, as discussed above, even if 
the facts are subject to more than one interpretation, does 
not constitute a valid basis for a finding of CUE.  By law, 
the RO was restricted to use of the facts and regulations as 
of 1960 in revising the 1960 rating decision, and the fact 
that the RO did not consider the evidence available in 1999 
was a correct application of the law.  

The Board agrees with the RO's determination that there was 
no CUE in the assignment of a 10 percent evaluation, 
effective March 23, 1960, for a gunshot wound to MG XV.  The 
appeal must be denied. 


ORDER

The appeal for revision of an assignment of a 10 percent 
evaluation for an injury of MG XV, effective from March 23, 
1960, on the basis of CUE, is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



